O’Connell, J.,
dissenting. I cannot agree with the majority that independent police corroboration of the informant’s tip was not required.
It is important to note that because of the procedural history of this case we are not concerned with the lesser standard of reasonable articulable suspicion to sustain a stop and frisk under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Instead, the state must satisfy the much higher burden of demonstrating that the police had probable cause to arrest the defendant when they seized him in the Willimantic bar. I believe that this burden has not been met.
I agree that this case must be decided under the principles of State v. Barton, 219 Conn. 529, 594 A.2d 917 *751(1991), as that case adopts the principles of Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983) into Connecticut law. I cannot agree, however, with the extremely broad interpretation that the majority gives to the Gates-Barton totality of the circumstances doctrine. Gates and Barton both are aimed at correcting the overly technical application of the Aguilar-Spinelli1 test in determining an informant’s reliability.1 2 The two prongs of the Aguilar-Spinelli test were not abolished and are still part of Connecticut probable cause law and remain the starting point for determining an informant’s veracity and basis of knowledge. “In Gates, the [United States] Supreme Court reaffirmed that the ‘veracity’ or ‘reliability’ and the ‘basis of knowledge’ inquiries formulated in Aguilar remain ‘highly relevant’ in the determination of probable cause and should be regarded as ‘closely intertwined issues that may usefully illuminate the common sense, practical question’ of the existence of probable cause to believe that contraband or evidence is located in a particular place. . . . The Gafes court abandoned only a ‘rigid compartmentalization’ of the inquiries and denied that the court had ever intended them to be understood as ‘entirely separate and independent requirements to be rigidly exacted in every case.’ ” (Citation omitted.) State v. Barton, supra, 537.
If the Aguilar-Spinelli test is not satisfied, Gates and Barton permit the trial court to look at other circumstances (i.e., totality of circumstances) to satisfy the informant’s basis of knowledge and veracity. If the Aguilar-Spinelli prongs are satisfied, however, there is no need to look further, and the totality of circumstances doctrine never comes into play.
*752In the present case, I do not question the informant’s reliability or his basis of knowledge. The Aguilar-Spinelli test is more than adequately satisfied. Gates and Barton have no further relevance to this case. I find nothing in Gates or Barton that abolishes the long established requirement that an informant’s tip must be corroborated by independent police investigation.3 To the contrary, Gates devotes an entire section to the importance of corroboration. In the words of Chief Justice Rehnquist: “Our decisions applying the totality-of-the-circumstances analysis . . . have consistently recognized the value of corroboration of details of an informant’s tip by independent police work.” Illinois v. Gates, supra, 241.
The majority relies on McCray v. Illinois, 386 U.S. 300, 87 S. Ct. 1056, 18 L. Ed. 2d 62 (1967); Draper v. United States, 358 U.S. 307, 79 S. Ct. 329, 3 L. Ed. 2d 327 (1959); and United States v. James, 466 F.2d 475 (D.C. Cir. 1972). These cases do not support the majority decision that independent corroboration is unnecessary. Instead, each of the cited cases carefully details the independent action taken by the police to corroborate the unnamed informant’s tip and emphasizes the importance of such corroboration.
The issue in McCray v. Illinois, supra, was disclosure of the confidential informant’s name, not the existence of probable cause for arrest. The court devoted one brief paragraph to the probable cause issue in which it emphasized that probable cause existed because of the combination of the information furnished by the informant “along with the officers’ personal observation of the petitioner.” (Emphasis added.) Id., 304.
Draper v. United States, supra, is probably the leading case in this country on the establishment of proba*753ble cause through police confirmation of an informant’s tip. The informant in Draper furnished exacting details, most of which were confirmed by the police before a warrant was issued. The Supreme Court held that it was the personal verification by the police officer of such details that gave the officer probable cause to believe an offense had been committed. Id., 313.
United States v. James, supra, is a brief per curiam opinion devoid of legal analysis but recognizing the importance of independent corroboration by the police and relying expressly on Draper v. United States, supra, and McCray v. Illinois, supra. The one relevant sentence in the opinion reads, “Under the Supreme Court decisions of McCray v. Illinois [supra] and Draper v. United States [supra] identifying information supplied by a known informant coupled with the arresting officer’s verification of this information is adequate probable cause for an arrest.” (Emphasis added.) United States v. James, supra, 477.
There is no justification in this case to dispense with the rule requiring independent police corroboration of an unnamed informant’s tip. The defendant was arrested solely on the word of a drug user who was a paid police informant. Although an informant’s tip may be used in combination with information gathered by independent police corroboration to establish probable cause, the tip alone is not sufficient to justify intrusion on a person’s constitutional rights. The evil of eliminating the corroboration requirement is that the probable cause determination is thereby delegated to the confidential informant who is insulated from cross-examination. The protection that is afforded by a neutral and detached magistrate’s eventual involvement in the process of determining probable cause is abolished. In State v. Delmonaco, 194 Conn. 331, 481 A.2d 40, cert. denied, 469 U.S. 1036, 105 S. Ct. 511, 83 L. Ed. 2d 401 (1984), our Supreme Court addressed the *754importance of the first prong of the Aguilar-Spinelli test, namely, the informant’s basis of knowledge. The court stated: “If a judge were to authorize a search based solely on allegations provided by an otherwise credible person without requiring a showing of the underlying circumstances that serve as a basis for the informant’s allegations, the informant would usurp the judge’s role as the finder of probable cause.” Id., 340. Although Delmonaco was decided prior to State v. Barton, supra, the concern and reasoning of the court regarding delegation of the probable cause determination to an informant are still relevant and accurate in probable cause analyses.
Even if we consider the fact that the police found the defendant in the bar to be an independent investigation, the arrest would still not pass constitutional muster. The additional information acquired by the officers must in some sense be corroborative of the informant’s tip that the defendant has committed or is committing the crime. Whitely v. Warden, 401 U.S. 560, 567, 91 S. Ct. 1031, 28 L. Ed. 2d 306 (1971). Here, all that the police saw was the defendant in a bar—a totally innocuous activity. Perhaps further observation by the officers, or a controlled buy, would have given the required corroboration. But neither further observation nor a controlled buy took place, leaving the police with nothing but a man in a bar. This did not add up to probable cause. Further, the search cannot be sustained as incident to a valid arrest unless the arrest itself was valid; State v. Velez, 215 Conn. 667, 672, 577 A.2d 1043 (1990); 4 F. Wharton, Criminal Evidence § 725; and, the fruits of the search cannot be used to sustain a finding of probable cause. Beck v. Ohio, 379 U.S. 89, 96, 85 S. Ct. 223, 13 L. Ed. 2d 142 (1964); State v. Spellman, 153 Conn. 65, 71, 212 A.2d 413 (1965).
The majority relies, in part, on the fact that the bar in question had a reputation as a location for the sale *755of narcotics. I agree with Justice Glass in his dissenting opinion in State v. Cofield, 220 Conn. 38, 50, 595 A.2d 1349 (1991), that a history of past criminal activity in a locality does not transform otherwise innocent-appearing circumstances into circumstances justifying the suspension of the constitutional rights of anyone who may subsequently be there. See also People v. Aldridge, 35 Cal. 3d 473, 479, 674 P.2d 240, 198 Cal. Rptr. 538 (1984). Moreover, the reputation of the bar does not constitute conduct of the defendant. People v. Bower, 24 Cal. 3d 638, 645, 597 P.2d 115, 156 Cal. Rptr. 856 (1979).
I would vacate the conviction and remand the case to the trial court with instruction to grant the motion to suppress.
Accordingly, I respectfully dissent.

 Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637(1969).


 The two prongs of the Aguilar-Spinelli test require a magistrate to examine an informant’s (1) basis of knowledge and (2) veracity or reliability in determining whether probable cause exists.


 In 1 W. LaFave, Search and Seizure § 3.3 (f), the post-Gaies corroboration requirements are discussed at length.